Exhibit 10.3 MGM Resorts International THIRD AMENDMENT TO CREDIT AGREEMENT This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May 4, 2015 and entered into by and among MGM RESORTS INTERNATIONAL, a Delaware corporation (the “Company”), MGM GRAND DETROIT, LLC, a Delaware limited liability company (“Detroit”), BANK OF AMERICA, N.A., as Administrative Agent, at the direction of and on behalf of the Lenders described in Section 2.A hereof, and, for purposes of Section 4 hereof, the Guarantors (as defined in Section 4 hereof) listed on the signature pages hereof, and is made with reference to that certain Amended and Restated Credit Agreement dated as of December 20, 2012 (as amended prior to the date hereof, the “Credit Agreement”), by and among Company, Detroit, Lenders and the Administrative Agent.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement.
